Citation Nr: 0935078	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-26 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
strain.

2.  Entitlement to service connection for a right hip 
condition, to include as secondary to a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to September 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
MO.


FINDINGS OF FACT

1.  The evidence of record does not show that a lumbosacral 
strain was incurred in or aggravated by active military 
service.

2.  The evidence of record does not show that a right hip 
condition was incurred in or aggravated by active military 
service.  


CONCLUSIONS OF LAW

1.  A lumbosacral strain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303 (2008).

2.  A right hip condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In July 2004 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorders and described 
the types of evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims. Although the July 
2004 VCAA notice letter did not address the elements of 
degree of disability and effective date, such defect has been 
cured.  The Veteran was notified of these elements in March 
2006 before his claims were readjudicated in August 2006.

The Board further notes that the Veteran was provided with a 
copy of the March 2005 rating decision and the August 2006 
Statement of the Case (SOC), which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in 
February 2005, obtained the Veteran's VA and private medical 
records, and associated the Veteran's service treatment 
records (STRs) with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, the comments to the regulation made 
clear that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non- service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant. 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran claims that he injured his back when a drill 
instructor stepped on his low back while he was doing push-
ups in service.  He also claims that the pain he experiences 
in his right hip is due to his back condition.  However, the 
RO denied his claims because of a lack of evidence in support 
of them.  After a thorough review of the record, the Board 
agrees that the Veteran is not entitled to service connection 
for either claim.

The record reflects that the Veteran was examined for back 
pain in February 1966 by a military doctor.  He had a normal 
appearance and lordotic curve, normal range of motion, and 
his muscle power was within normal limits.  The Veteran's 
sensation was also intact, and he had normal reflexes.  While 
he had mild tenderness at L3-4, he had no muscle spasms or 
organic disease.  The military doctor prescribed back 
exercises, ice, and a bed board for his low back pain.  The 
Veteran's STRs are absent of any additional treatment for or 
complaints of back or hip pain.  

In 1992, the Veteran started seeking treatment from his 
private physician for lower back and hip pain.  At the time, 
he was working as a farmer and reported that his pain began 
seven years prior in 1985, or 19 years after his discharge.  
The Veteran was also treated at the VA Medical Center in 
Mount Vernon for low back pain.  He told a VA doctor in 
September 2004 that he has had low back pain since service, 
but in January 2005, a treatment note revealed that the 
Veteran had a history of low back pain and was having 
increased pain since lifting a heavy load on the previous 
day.

Nevertheless, both of those notes are based on the Veteran's 
own lay statements regarding the etiology of his back pain.  
In February 2004, a compensation and pension examiner 
diagnosed the Veteran with a lumbosacral strain but ruled out 
a nexus between his current injury and his active military 
service.  She stated that there is no evidence submitted that 
indicates that his low back condition began while on active 
duty.  The examiner also noted that the patient has led a 
very active lifestyle since his discharge from the military 
and has been actively engaged in farming, which she calls a 
"fairly manual and laborious task."  The Board notes that 
the record does not contain competent medical evidence 
relating the Veteran's current lumbosacral strain to his 
active military service.  Thus, service connection for a 
lumbosacral strain is not warranted.  

In regards to the Veteran's second claim, the Veteran cannot 
become service connected for his claimed right hip condition 
on a secondary basis because his claim for entitlement to 
service connection for a lumbosacral strain is denied.  
Nevertheless, the Board will still evaluate his claim on a 
direct basis.  The Board initially notes that the Veteran was 
not treated for a hip condition in service.  Furthermore, the 
February 2005 compensation and pension examiner noted that 
the Veteran's right hip pain is merely his low back pain 
radiating into his right hip and is not a separate condition.  
Therefore, even though the Veteran complained of right hip 
pain to his private physician as late as 1998, there is no 
evidence of an injury in service or a nexus between his 
purported current injury and active military service, and 
service connection is not warranted.  

Based on the foregoing, the Board finds that the probative 
evidence of record does not establish a causal link between 
the Veteran's current lumbosacral strain or right hip 
condition and his active military service or that a right hip 
condition was incurred in service.  Consequently, the 
preponderance of the evidence weighs against the Veteran's 
claims, and the Board finds that service connection for a 
lumbosacral strain and a right hip condition is not 
warranted.  38 C.F.R. § 3.303 (2008).   

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claims and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

1.  Entitlement to service connection for a lumbosacral 
strain is denied.

2.  Entitlement to service connection for a right hip 
condition, to include as secondary to a lumbosacral strain, 
is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


